DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement submitted on 08/09/2021 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchida et al. (US 8,660,483 herein Tsuchida), and further in view of Buljore et al. (US 2005/0085269 A1 herein Buljore).
Regarding claim 1, Tsuchida teaches an antenna system comprising:
a first group of antennas at a first position of an antenna array (read as the group of antennas in the middle of the matrix shape) (Tsuchida – see Figure 5), wherein the first group of antennas is weighted a first weighting amount (Tsuchida – column 8 lines 57-67, and column 9 lines 1-12);
a second group of antennas at a second position of the antenna array (read as the group of antennas on either of the 4 edges of the matrix shape) (Tsuchida – see Figure 5), wherein the second group of antennas is weighted a second weighting amount (Tsuchida – column 8 lines 57-67, and column 9 lines 1-12);
a third group of antennas at a third position of the antenna array (read as the group of antennas comprising the antennas located in the corner of the matrix shape) (Tsuchida – see Figure 5), wherein the third group of antennas is weighted a third weighting amount (Tsuchida – column 8 lines 57-67, and column 9 lines 1-12); and
a first antenna and a second antenna, wherein the first antenna and the second antenna are each in different groups of antennas in the antenna array (read as plural antennas 1) (Tsuchida – Figure 5, Figure 6, and column 7 lines 24-62).
However, Tsuchida fails to teach the first antenna and the second antenna defining a first channel.
In the related art, Buljore teaches the first antenna and the second antenna defining a first channel (Buljore – Abstract, [0005]-[0006], [0017]-[0018], [0030]-[0031], and [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Buljore into the teachings of Tsuchida for the purpose of providing complex weighting matrices that are functions of the respective transmission channels of the data streams including the respective sub-groups of transmit antenna elements.
Regarding claim 2 as applied to claim 1, Tsuchida as modified by Buljore further teaches wherein the first group of antennas is positioned in a middle portion of the antenna array (read as the group of antennas in the middle of the matrix shape) (Tsuchida – see Figure 5).
Regarding claim 3 as applied to claim 1, Tsuchida as modified by Buljore further teaches wherein the second group of antennas is positioned at one or more edges of the antenna array (read as the group of antennas on either of the 4 edges of the matrix shape) (Tsuchida – see Figure 5).
Regarding claim 4 as applied to claim 1, Tsuchida as modified by Buljore further teaches wherein the third group of antennas is positioned at one or more corners of the antenna array (read as the group of antennas comprising the antennas located in the corner of the matrix shape) (Tsuchida – see Figure 5).
Regarding claim 5 as applied to claim 1, Tsuchida as modified by Buljore further teaches wherein a control module is configured to control the weighting of the antennas (read as controller 3) (Tsuchida – Figure 5, column 7 lines 21-46, column 8 lines 42-67, and column 9 lines 1-12).
Regarding claim 6 as applied to claim 1, Tsuchida as modified by Buljore further teaches wherein a control module is configured to control the weighting of the antennas is hard coded into each antenna (Tsuchida – Figure 5, column 7 lines 21-46, column 8 lines 42-67, and column 9 lines 1-12).
Regarding claim 7 as applied to claim 1, Tsuchida as modified by Buljore further teaches wherein the first group of antennas comprises between 1 and 5 antennas, wherein the second group of antennas comprises between 1 and 5 antennas and wherein the third group of antennas comprises between 1 and 4 antennas (read as wherein the antenna array comprises antenna groups substantially in a matrix shape with m rows x n columns) (Tsuchida – see Figure 5, and column 7 lines 24-62).
Regarding claim 8 as applied to claim 1, Tsuchida as modified by Buljore further teaches wherein the antenna array comprises MxN antennas (read as wherein the antenna array comprises antenna groups substantially in a matrix shape with m rows x n columns) (Tsuchida – see Figure 5, and column 7 lines 24-62).
Regarding claim 9 as applied to claim 8, Tsuchida as modified by Buljore further teaches wherein M = 4 and N = 4 (read as wherein the antenna array comprises antenna groups substantially in a matrix shape with m rows x n columns wherein it is possible to have a 4x4 matrix shape) (Tsuchida – see Figure 5, and column 7 lines 24-62).
Regarding claim 10 as applied to claim 1, Tsuchida as modified by Buljore further teaches wherein the antenna array is configured such that an overall shape of the antenna array comprises one of a square, a rectangle, a circle or an oval (read as a 4x4 matrix shape creates a square overall shape) (Tsuchida – see Figure 5, and column 7 lines 24-62).
Regarding claim 11 as applied to claim 10, Tsuchida as modified by Buljore further teaches wherein the antenna array in the overall shape of the oval comprises between 12 and 18 antennas in at least 4 rows (Tsuchida – see Figure 3 wherein it is possible to arrange the antennas in an overall oval shape).
Regarding claim 12 as applied to claim 1, Tsuchida as modified by Buljore further teaches wherein the antenna array comprises a first row having three antennas, a second row having four antennas, a third row having five antennas, and a fourth row having four antennas (Tsuchida – see Figure 3 wherein it is possible to arrange the antennas in an overall oval shape).
Regarding claim 13 as applied to claim 1, Tsuchida as modified by Buljore further teaches wherein the first weighting amount is greater than the second weighting amount, and wherein the second weighting amount is greater than the third weighting amount (Buljore – Abstract, [0006], [0017], [0019], [0022], [0029], [0034], and [0046]).
Regarding claim 14 as applied to claim 13, Tsuchida as modified by Buljore further teaches wherein the first weighting amount comprises between -1 and 1 dB, the second weighting amount comprises between -6 and -4 dB in the third weighting amount comprises between -9 and -11 dB (Buljore – Abstract, [0006], [0017], [0019], [0022], [0029], [0034], and [0046]).

Regarding claim 15, Tsuchida teaches a method comprising: 
operating, via a control module, an array of antennas (Tsuchida – see Figure 5, and column 7 lines 24-62), the array of antennas comprising a first group of antennas at a first position (read as the group of antennas in the middle of the matrix shape) (Tsuchida – see Figure 5), a second group of antennas positions at a second position (read as the group of antennas on either of the 4 edges of the matrix shape) (Tsuchida – see Figure 5), and a third group of antennas positioned at a third position (read as the group of antennas comprising the antennas located in the corner of the matrix shape) (Tsuchida – see Figure 5);
a first antenna and a second antenna, wherein the first antenna and the second antenna are each in different groups of antennas in the array of antennas (read as plural antennas 1) (Tsuchida – Figure 5, Figure 6, and column 7 lines 24-62);
weighting a first group of signals associated with the first group of antennas a first amount (Tsuchida – column 8 lines 57-67, and column 9 lines 1-12);
weighting a second group of signals associated with the second group of antennas a second amount (Tsuchida – column 8 lines 57-67, and column 9 lines 1-12); and
weighting a third group of signals associated with the third group of antennas a third amount (Tsuchida – column 8 lines 57-67, and column 9 lines 1-12).
However, Tsuchida fails to teach defining a first channel comprising at least the first antenna and the second antenna.
In the related art, Buljore teaches defining a first channel comprising at least the first antenna and the second antenna (Buljore – Abstract, [0005]-[0006], [0017]-[0018], [0030]-[0031], and [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Buljore into the teachings of Tsuchida for the purpose of providing complex weighting matrices that are functions of the respective transmission channels of the data streams including the respective sub-groups of transmit antenna elements.
Regarding claim 16 as applied to claim 15, Tsuchida as modified by Buljore further teaches further comprising, one or more of: wherein the first amount comprises between -1 and 1 dB, wherein the second amount comprises between - 4 and -6 dB and wherein the third amount comprises between -9 and -11 dB (Buljore – Abstract, [0006], [0017], [0019], [0022], [0029], [0034], and [0046]).
Regarding claim 17 as applied to claim 15, Tsuchida as modified by Buljore further teaches wherein the weighting of the first group of signals, the weighting of the second group of signals and the weighting of the third group of signal is controlled by the control module (read as controller 3) (Tsuchida – Figure 5, column 7 lines 21-46, column 8 lines 42-67, and column 9 lines 1-12).
Regarding claim 18 as applied to claim 15, Tsuchida as modified by Buljore further teaches wherein the weighting of the first group of signals, the weighting of the second group of signals and the weighting of the third group of signals are applied in both a horizontal direction and a vertical direction (Buljore – Abstract, [0006], [0017], [0019], [0022], [0029], [0034], and [0046]).
Regarding claim 19 as applied to claim 15, Tsuchida as modified by Buljore further teaches wherein the first amount is greater than the second amount, and wherein the second amount is greater than the third amount (Buljore – Abstract, [0006], [0017], [0019], [0022], [0029], [0034], and [0046]).
Regarding claim 20 as applied to claim 15, Tsuchida as modified by Buljore further teaches wherein the array of radar antennas is configured such that an overall shape of the array of radar antennas comprises one of a square, a rectangle, a circle or an oval (read as a 4x4 matrix shape creates a square overall shape) (Tsuchida – see Figure 5, and column 7 lines 24-62).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL G GONZALES/          Primary Examiner, Art Unit 2648